  Case
MIE          2:20-cv-10904-LVP-RSW
    (Rev. 9/09) Order Re: Disqualification of Judge   ECF No. 3, PageID.22 Filed 04/20/20 Page 1 of 1



                                              UNITED STATES DISTRICT COURT
                                              EASTERN DISTRICT OF MICHIGAN

NH LEARNING SOLUTIONS CORPORATION,
ET AL.,
                     Plaintiff(s),                                   Case No. 20-10904

v.                                                                   Honorable Robert H. Cleland

NEW HORIZONS FRANCHISING GROUP, INC


                     Defendant(s).
                                                              /

                                        ORDER RE: DISQUALIFICATION OF JUDGE

          Pursuant to 28 U.S.C. § 455, I hereby DISQUALIFY myself from the above-styled case.

          IT IS ORDERED that in accordance with E.D. Mich. LR 83.11(d), this case be reassigned by blind draw

to another judge of this court.


Date: April 20, 2020                                                 s/Robert H. Cleland
                                                                     Robert H. Cleland
                                                                     U.S. District Judge




       Pursuant to this order, this case is reassigned to Judge Linda V. Parker                                   .
Case assignment credit will be given to the appropriate Judicial Officers.


                                                       Certificate of Service

        I hereby certify that on this date a copy of the foregoing Order was served upon the parties and/or counsel
of record herein by electronic means or first class U.S. mail.


Date: April 20, 2020                                                s/N. Ahmed
                                                                           Deputy Clerk
